Citation Nr: 1456433	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty in the United States Army from October 1973 to February 1975, and in the United States Navy from January 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for DDD of the lumbar spine, and declined to reopen a previously denied claim of service connection for schizophrenia.  (In February 2014, the RO granted service connection for schizophrenia.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed a notice of disagreement regarding his assigned effective date or rating, his claim of entitlement to service connection for schizophrenia is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).) 

The Veteran requested, and was scheduled for, a Board hearing before a Veterans Law Judge in October 2014.  Notice of such was mailed to the Veteran's fiduciary.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2014).

The Veteran has described chronic low back pain since active duty service.  See, e.g., May 2009 VA Form 21-4138.

Private treatment records show that the Veteran received emergency treatment for injuries sustained in a November 1974 motor vehicle accident.  There is no mention of any back injury.

Service treatment records (STRs) from the Veteran's first period of active service include an October 1973 entrance examination, which contains a normal clinical evaluation of the spine.  No back problems were noted on the accompanying medical history report.  

A December 1974 separation examination also contains a normal clinical evaluation of the spine.  At that time, the Veteran related that he had been involved in two motor vehicle accidents-the first occurring in 1968/1969, and the second occurring in November 1974.  

During an unrelated June 1975 VA examination, the Veteran gave a similar history involving motor vehicle accidents.  The first accident occurred during military camp in September 1974, while the second accident occurred in November 1974.

STRs from the Veteran's second period of active service include a December 1976 enlistment examination, which contains a normal clinical evaluation of the spine.  The Veteran denied a history of recurrent back pain on the accompanying medical history report.  

In May 1979, the Veteran was treated for a "muscle problem" with his back in May 1979.  He gave an onset date of July 1977.  The Veteran received a medical board discharge a few months later for a right leg disability. 

A December 1995 private treatment record shows that the Veteran complained of lumbar pain that radiated to his right leg since being involved in a September 1994 motor vehicle accident.  A December 1998 private treatment record shows that the Veteran complained of low back pain after being hit by a car in November 1998.

The Veteran submitted to a July 2010 VA examination.  The examiner opined that the Veteran's currently diagnosed lumbar spine disability was not caused by his military service.  He acknowledged that the Veteran received treatment for back pain during service, but found that "this did not suggest the back pain was other than an acute event without continuation."  The doctor also acknowledged the Veteran's report of a motor vehicle accident during his second period of active service, but he "did not find other documentation to suggest [the Veteran] might have had a military related cause of his present lumbar spine condition."  STRs clearly show that the Veteran was involved in a motor vehicle accident in November 1974 during a period of active service.  He was reportedly involved in a September 1974 motor vehicle accident as well.  It appears that the examiner reviewed STRs from the Veteran's second period of active service only.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, the examiner did not consider the theory of secondary service connection, to include aggravation.  The evidence of record establishes that the Veteran walks with an antalgic gait.  See November 2010 VA Examination Report; January 2009 VA Examination Report.  Thus, on remand an addendum opinion is required on the question of whether back disability has been caused or aggravated by service-connected right leg disability.

There are also outstanding records that should be obtained.  As discussed above, the Veteran has given a history that includes several motor vehicle accidents.  The July 2010 VA examiner recommended that records related to any motor vehicle accident be obtained, noting that such evidence might change her opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and obtain personnel records from both periods of the Veteran's active service.  All efforts to obtain this evidence must be documented in the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Contact the Veteran and ask him to identify the names and addresses for all VA and non-VA health care providers who treated him for a back injury following motor vehicle accidents in 1968/1969, September 1974, September 1994, and November 1998.  Obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured.

3.  After the above-requested development has been completed, return the claims file to the VA examiner who conducted the July 2010 VA examination.  The claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein, must be made available to the examiner for review.  The examiner is asked to provide the following opinions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed lumbar spine disability began during either period of active service or is otherwise related to military service?  In answering this question, the examiner should consider the Veteran's contentions of in-service motor vehicle accident(s).  The examiner should address the effect of September 1994 and November 1998 post-service motor vehicle accidents.  The examiner should also address the Veteran's competent lay statements regarding chronic low back pain since discharge from his second period of active duty.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he has had low back pain since his second period of active service.  

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed lumbar spine disability has been caused or aggravated (permanently worsened beyond normal progression) by service-connected status post ruptured gastrocnemius with fasciotomy, right lower extremity, with scar?  

A full and complete explanation for all opinions expressed must be provided.  If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the July 2010 examiner is unavailable, the file should be referred to another clinician with sufficient expertise to address the questions set out above.  If it is determined that another examination is required to address any question posed above, an examination should be scheduled.)

4.  Thereafter, undertake any additional development deemed appropriate and re-adjudicate the claim.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

